Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391

Brian Igel (BI 4574)
bigel@bilawfirm.com
BELLIZIO + IGEL PLLC
One Grand Central Place
305 Madison Avenue, 40th Floor
New York, New York 10165
Telephone:     (212) 873-0250
Facsimile:     (646) 395-1585
Attorneys for Plaintiff
Off-White LLC

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 OFF-WHITE LLC,
                                                       21-cv-3630 (PAE)
 Plaintiff

 v.
                                                        PRELIMINARY
 ALICARL SERISE STORE, ANGSHE STORE, BE              INJUNCTION ORDER
 YEAH STORE, BEAUTIFUL CUSTOMER STORE,
 DONGGUAN CITY SHANLI WEAVING CO., LTD.,
 DONGGUAN GEMFITS TECHNOLOGY CO., LTD.,
 DONGGUAN NUOMANSHI CLOTHING CO.,
 LTD., DONGGUAN YIHONG WEBBING CO.,
 LTD., FASHIONABLE ACCESSORIES STORE,
 FJXMVIP STORE, FLOVAR STORE, GEOMETRIC
 SPACING STORE, GUANGZHOU BIKSON
 ELECTRONIC    TECHNOLOGY     CO., LTD.,
 GUANGZHOU MISHENG TECHNOLOGY CO.,
 LTD., GUANGZHOU TOMAS CRAFTS CO.,
 LIMITED, GUANGZHOU YJ TECHNOLOGY CO.,
 LTD., HANGZHOU MEIKALAI TECHNOLOGY
CO., LTD., HYUCENY FF BAG666 STORE,
LBJSOX STORE, LLL89898989 STORE, OLIVIA'S
COLORFUL STORE, OUTSTANDINGOFFICIAL
STORE, SHANGZHIJIA STORE, SHENZHEN
AISHANG SUNSHINE TRADING CO., LTD.,
SHENZHEN ASHER TECHNOLOGY CO., LTD.,
SHENZHEN AST ELECTRONIC TECHNOLOGY
CO., LTD., SHENZHEN BURZION TECHNOLOGY
CO.,    LTD.,   SHENZHEN      CHENGZHOU
TECHNOLOGY           LTD.,      SHENZHEN
HAICHENGFENG TECHNOLOGY CO., LTD.,
SHENZHEN SHANEN ELECTRONIC COMMERCE
CO.,    LTD.,    SHENZHEN      WEIJIAXING
ELECTRONICS CO., LTD., SHENZHEN YETESI
TECHNOLOGY       CO.,   LTD.,   SHENZHEN
YUEYANGMENG E-COMMERCE CO., LTD.,
SHOP3659058 STORE, SHOP5095137 STORE,
SHOP5411028    STORE,    SHOP678   STORE,
SHOP910326107 STORE, SHOP910327347 STORE,
SHOP910347415 STORE, SHOP910931048 STORE,
SHOP911112184 STORE, SHOP911188155 STORE,
SHOP911305008 STORE, SHOP911599337 STORE,
SHOP911733072 STORE, WHAT A SURPRISE
STORE, WOWOANIMAL STORE, XIAMEN
LINJIASHENG INTERNATIONAL TRADE CO.,
LTD., XI'AN DEALSPEEDS TECHNOLOGY
LIMITED, XU'S STORE, YIWU DONGYE E-
BUSINESS LIMITED and YIWU YIYU TONGTIAN
TRADE CO. AND LTD.,

Defendants
                                GLOSSARY



Term                     Definition
Plaintiff or Off-White   Off-White LLC
Defendants               AliCarl Serise Store, Angshe Store, Be Yeah Store,
                         beautiful customer Store, Dongguan City Shanli
                         Weaving Co., Ltd., Dongguan Gemfits Technology
                         Co., Ltd., Dongguan Nuomanshi Clothing Co., Ltd.,
                         Dongguan Yihong Webbing Co., Ltd., Fashionable
                         accessories Store, FJXMVIP Store, FLOVAR Store,
                         Geometric spacing Store, Guangzhou Bikson
                         Electronic Technology Co., Ltd., Guangzhou Misheng
                         Technology Co., Ltd., Guangzhou Tomas Crafts Co.,
                         Limited, Guangzhou YJ Technology Co., Ltd.,
                         Hangzhou Meikalai Technology Co., Ltd., HYUCENY
                         FF bag666 Store, LBJSOX Store, LLL89898989 Store,
                         Olivia's colorful Store, Outstandingofficial Store,
                         Shangzhijia Store, Shenzhen Aishang Sunshine
                         Trading Co., Ltd., Shenzhen Asher Technology Co.,
                         Ltd., Shenzhen Ast Electronic Technology Co., Ltd.,
                         Shenzhen Burzion Technology Co., Ltd., Shenzhen
                         Chengzhou Technology Ltd., Shenzhen Haichengfeng
                         Technology Co., Ltd., Shenzhen Shanen Electronic
                         Commerce Co., Ltd., Shenzhen Weijiaxing Electronics
                         Co., Ltd., Shenzhen Yetesi Technology Co., Ltd.,
                         Shenzhen Yueyangmeng E-Commerce Co., Ltd.,
                         Shop3659058           Store,     Shop5095137       Store,
                         Shop5411028 Store, shop678 Store, Shop910326107
                         Store, Shop910327347 Store, Shop910347415 Store,
                         Shop910931048 Store, Shop911112184 Store,
                         Shop911188155 Store, Shop911305008 Store,
                         Shop911599337 Store, Shop911733072 Store, WHAT
                         A SURPRISE Store, wowoanimal Store, Xiamen
                         Linjiasheng International Trade Co., Ltd., Xi'an
                         Dealspeeds Technology Limited, Xu's Store, Yiwu
                         Dongye E-Business Limited and Yiwu Yiyu Tongtian
                         Trade Co. and Ltd.
Alibaba                  Alibaba.com, an online marketplace platform that
                         allows manufacturers, wholesalers and other third-
                         party merchants, like Defendants, to advertise, offer for
                         sale, sell, distribute and ship their wholesale and retail
                         products originating from China directly to consumers
                         across the world and specifically to consumers residing
                         in the U.S., including New York
AliExpress               Aliexpress.com, an online marketplace platform that
                         allows manufacturers, wholesalers and other third-
                         party merchants, like Defendants, to advertise, offer for

                                       i
                     sale, sell, distribute and ship their wholesale and retail
                     products originating from China directly to consumers
                     across the world and specifically to consumers residing
                     in the U.S., including New York
Epstein Drangel      Epstein Drangel LLP, counsel for Plaintiff
New York Address     244 Madison Ave, Suite 411, New York, New York
                     10016
Complaint            Plaintiff’s Complaint
Application          Plaintiff’s Ex Parte Application for: 1) a temporary
                     restraining order; 2) an order restraining Merchant
                     Storefronts (as defined infra) and Defendants’ Assets
                     (as defined infra) with the Financial Institutions (as
                     defined infra); 3) an order to show cause why a
                     preliminary injunction should not issue; 4) an order
                     authorizing bifurcated and alternative service and 5) an
                     order authorizing expedited discovery
Abloh Dec.           Declaration of Virgil Abloh in Support of Plaintiff’s
                     Application
Drangel Dec.         Declaration of Jason M. Drangel in Support of
                     Plaintiff’s Application
Off-White Products   A young, successful luxury fashion label founded by
                     American creative designer Virgil Abloh, specializing
                     in men's and women's lifestyle and high-end streetwear,
                     as well as shoes, accessories, jewelry, homeware and
                     other ready-made goods
Off-White            U.S. Trademark Registration Nos.: 5,119,602 for “OFF
Registrations        WHITE” for a variety of goods in Class 25 with a
                     constructive date of first use of January 25, 2012;
                     5,713,397 for “OFF-WHITE” for a variety of goods in
                     Class 25; 5,710,328 for “OFF-WHITE C/O VIRGIL
                     ABLOH” for a variety of goods in Class 9; 5,572,836
                     for “OFF-WHITE C/O VIRGIL ABLOH” for a variety
                     of goods in Class 25; 5,710,287 for “OFF-WHITE C/O
                     VIRGIL ABLOH” for a variety of goods in Class 14;

                     5,150,712 for         for a variety of goods in Class 18

                     and 25; 5,710,288 for          for a variety of goods in



                     Class 14; 5,307,806 for       for a variety of goods in


                     Class 18 and 25; 5,835,552 for           for a variety of


                     goods in Class 9; 5,387,983 for           for a variety of


                                  ii
                        goods in Class 25; 5,445,222 for         for a variety of


                        goods in Class 25; 5,800,414 for            for a variety


                        of goods in Class 9 and 25; 5,681,805 for            for


                        a variety of goods in Class 9; 5,663,133 for
                        for a variety of goods in Class 25; 6,054,044 for


                                 for a variety of goods in Class 25; 6,272,565


                        for             for a variety of goods in Class 25;


                        6,290,768 for                 for a variety of goods in

                        Class 25; 6,114,562 for                 for a variety of

                        goods in Class 25;     6,131,346 for                 for


                        a variety of goods in Class 18; 6,035,585 for for
                        a variety of goods in Class 25; and 6,137,880 for

                                                for a variety of goods in
                        Class 25
Off-White Application   U.S. Trademark Serial Application No. 88/041,456 for


                                , for a variety of goods in Class 18 and Class 25
Off-White Marks         The Marks covered by the Off-White Registrations and
                        Off-White Application
Counterfeit Products    Products bearing or used in connection with the Off-
                        White Marks, and/or products in packaging and/or
                        containing labels bearing the Off-White Marks, and/or
                        bearing or used in connection with marks that are
                        confusingly similar to the Off-White Marks and/or
                        products that are identical or confusingly similar to the
                        Off-White Products
Infringing Listings     Defendants’ listings for Counterfeit Products
User Accounts           Any and all websites and any and all accounts with
                        online marketplace platforms such as Alibaba and/or
                                     iii
                         AliExpress, as well as any and all as yet undiscovered
                         accounts with additional online marketplace platforms
                         held by or associated with Defendants, their respective
                         officers, employees, agents, servants and all persons in
                         active concert or participation with any of them
Merchant Storefronts     Any and all User Accounts through which Defendants,
                         their respective officers, employees, agents, servants
                         and all persons in active concert or participation with
                         any of them operate storefronts to manufacture, import,
                         export, advertise, market, promote, distribute, display,
                         offer for sale, sell and/or otherwise deal in Counterfeit
                         Products, which are held by or associated with
                         Defendants, their respective officers, employees,
                         agents, servants and all persons in active concert or
                         participation with any of them
Defendants’ Assets       Any and all money, securities or other property or
                         assets of Defendants (whether said assets are located in
                         the U.S. or abroad)
Defendants’ Financial    Any and all financial accounts associated with or
Accounts                 utilized by any Defendants or any Defendants’ User
                         Accounts or Merchant Storefront(s) (whether said
                         account is located in the U.S. or abroad)
Financial Institutions   Any banks, financial institutions, credit card companies
                         and payment processing agencies, such as PayPal Inc.
                         (“PayPal”), Payoneer Inc. (“Payoneer”), the Alibaba
                         Group d/b/a Alibaba.com payment services (e.g.,
                         Alipay.com Co., Ltd., Ant Financial Services Group),
                         PingPong Global Solutions, Inc. (“PingPong”) and
                         other companies or agencies that engage in the
                         processing or transfer of money and/or real or personal
                         property of Defendants
Third Party Service      Online marketplace platforms, including, without
Providers                limitation, those owned and operated, directly or
                         indirectly by Alibaba and/or AliExpress, as well as any
                         and all as yet undiscovered online marketplace
                         platforms and/or entities through which Defendants,
                         their respective officers, employees, agents, servants
                         and all persons in active concert or participation with
                         any of them manufacture, import, export, advertise,
                         market, promote, distribute, offer for sale, sell and/or
                         otherwise deal in Counterfeit Products which are
                         hereinafter identified as a result of any order entered in
                         this action, or otherwise




                                      iv
       WHERAS, Plaintiff having moved ex parte on April 23, 2021 against Defendants for the

following: 1) a temporary restraining order; 2) an order restraining Merchant Storefronts and

Defendants’ Assets with the Financial Institutions; 3) an order to show cause why a preliminary

injunction should not issue; 4) an order authorizing bifurcated and alternative service and 5) an

order authorizing expedited discovery;

       WHEREAS, the Court entered an Order granting Plaintiff’s Application on April 23, 2021

(“TRO”) which ordered Defendants to appear on May 7, 2021 at 1:00 p.m. to show cause why a

preliminary injunction should not issue (“Show Cause Hearing”);

       WHEREAS, on April 29, 2021, pursuant to the alternative methods of service authorized

by the TRO, Plaintiff served the Summons, Complaint, TRO, all papers filed in support of the

Application on each and every Defendant except Defendant Shop3659058 Store;

       WHEREAS, the Court entered an Order on May 3, 2021 which changed the time of the

Show Cause Hearing on May 7, 2021 to 11:30 a.m. (“May 3, 2021 Order”);

       WHEREAS, on May 3, 2021, pursuant to the alternative methods of service authorized by

the TRO and the May 3, 2021 Order, Plaintiff served the May 3, 2021 Order on each and every

Defendant except Defendant Shop3659058 Store;

       WHEREAS, on May 7, 2021 at 11:30 a.m., Plaintiff appeared at the Show Cause Hearing,

however, no Defendants appeared.

                                                ORDER

   1. The injunctive relief previously granted in the TRO shall remain in place through the

       pendency of this litigation, and issuing this Order is warranted under Federal Rule of Civil

       Procedure 65 and Section 34 of the Lanham Act.

       a) Accordingly, Defendants are hereby restrained and enjoined from engaging in any of



                                                1
the following acts or omissions pending the final hearing and determination of this

action or until further order of the Court:

    i. manufacturing, importing, exporting, advertising, marketing, promoting,

       distributing, displaying, offering for sale, selling and/or otherwise dealing in

       Counterfeit Products or any other products bearing one or more of the Off-

       White Marks and/or marks that are confusingly similar to, identical to and

       constitute a counterfeiting and/or infringement of the Off-White Marks;

   ii. directly or indirectly infringing in any manner any of Plaintiff’s Off-White

       Marks;

   iii. using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s

       Off-White Marks to identify any goods or services not authorized by Plaintiff;

   iv. using any of Plaintiff’s Off-White Marks or any other marks that are

       confusingly similar to the Off-White Marks on or in connection with

       Defendants’ manufacturing, importing, exporting, advertising, marketing,

       promoting, distributing, displaying, offering for sale, selling and/or otherwise

       dealing in Counterfeit Products;

   v. using any false designation of origin or false description, or engaging in any

       action which is likely to cause confusion, cause mistake and/or to deceive

       members of the trade and/or the public as to the affiliation, connection or

       association of any product manufactured, imported, exported, advertised,

       marketed, promoted, distributed, displayed, offered for sale or sold by

       Defendants with Plaintiff, and/or as to the origin, sponsorship or approval of

       any product manufactured, imported, exported, advertised, marketed,



                                       2
            promoted, distributed, displayed, offered for sale or sold by Defendants and

            Defendants’ commercial activities and Plaintiff;

      vi. secreting, concealing, destroying, altering, selling off, transferring or otherwise

            disposing of and/or dealing with: (i) Counterfeit Products and/or (ii) any

            computer files, data, business records, documents or any other records or

            evidence relating to their User Accounts, Merchant Storefronts or Defendants’

            Assets and the manufacture, importation, exportation, advertising, marketing,

            promotion, distribution, display, offering for sale and/or sale of Counterfeit

            Products;

     vii. effecting assignments or transfers, forming new entities or associations, or

            creating and/or utilizing any other platform, User Account, Merchant Storefront

            or any other means of importation, exportation, advertising, marketing,

            promotion, distribution, display, offering for sale and/or sale of Counterfeit

            Products for the purposes of circumventing or otherwise avoiding the

            prohibitions set forth in this Order; and

     viii. knowingly instructing, aiding or abetting any other person or business entity in

            engaging in any of the activities referred to in subparagraphs 1(a)(i) through

            1(a)(vii) above and 1(b)(i) through 1(b)(ii) and 1(c)(i) below.

b) Accordingly, the Third Party Service Providers and Financial Institutions are hereby

   restrained and enjoined from engaging in any of the following acts or omissions

   pending the final hearing and determination of this action or until further order of the

   Court:

       i. secreting, concealing, transferring, disposing of, withdrawing, encumbering or



                                          3
           paying Defendants’ Assets from or to Defendants’ Financial Accounts until

           further ordered by this Court;

       ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise

           disposing of and/or dealing with any computer files, data, business records,

           documents or any other records or evidence relating to the Defendants’ User

           Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,

           importation, exportation, advertising, marketing, promotion, distribution,

           display, offering for sale and/or sale of Counterfeit Products; and

      iii. knowingly instructing, aiding, or abetting any other person or business entity in

           engaging in any of the activities referred to in subparagraphs 1(a)(i) through

           1(a)(vii) and 1(b)(i) through 1(b)(ii) above.

c) Accordingly, the Third Party Service Providers are hereby restrained and enjoined from

   engaging in any of the following acts or omissions pending the final hearing and

   determination of this action or until further order of the Court:

       i. providing services to Defendants, Defendants’ User Accounts and Defendants’

           Merchant Storefronts, including, without limitation, continued operation of

           Defendants’ User Accounts and Merchant Storefronts;

       ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise

           disposing of and/or dealing with any computer files, data, business records,

           documents or any other records or evidence relating to the Defendants’ User

           Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,

           importation, exportation, advertising, marketing, promotion, distribution,

           display, offering for sale and/or sale of Counterfeit Products; and



                                            4
          iii. knowingly instructing, aiding, or abetting any other person or business entity in

              engaging in any of the activities referred to in subparagraphs 1(a)(i) through

              1(a)(vii), 1(b)(i) through 1(b)(ii) and 1(c)(i) through 1(c)(ii) above.

2. As sufficient cause has been shown, the asset restraint granted in the TRO shall remain in

   place through the pendency of this litigation, including that:

   a) within seven (7) days of receipt of notice of this Order, any newly discovered Financial

       Institutions who are served with this Order shall locate and attach Defendants’

       Financial Accounts, shall provide written confirmation of such attachment to Plaintiff’s

       counsel and provide Plaintiff’s counsel with a summary report containing account

       details for any and all such accounts, which shall include, at a minimum, identifying

       information for Defendants and Defendants’ User Accounts, contact information for

       Defendants (including mailing addresses and e-mail addresses), account numbers and

       account balances for any and all of Defendants’ Financial Accounts.

3. As sufficient cause has been shown, the expedited discovery previously granted in the TRO

   shall remain in place through the pendency of this litigation, including that:

   a) Plaintiff may serve interrogatories pursuant to Rules 26 and 33 of the Federal Rules of

       Civil Procedure as well as Local Civil Rule 33.3 of the Local Rules for the Southern

       and Eastern Districts of New York and Defendants who are served with this Order shall

       provide written responses under oath to such interrogatories within fourteen (14) days

       of service to Plaintiff’s counsel.

   b) Plaintiff may serve requests for the production of documents pursuant to Rules 26 and

       34 of the Federal Rules of Civil Procedure and Defendants who are served with this

       Order, their respective officers, employees, agents, servants and attorneys and all



                                             5
    persons in active concert or participation with any of them who receive actual notice of

    this Order shall produce all documents responsive to such requests within fourteen (14)

    days of service to Plaintiff’s counsel.

c) Within fourteen (14) days after receiving notice of this Order, all Financial Institutions

    who receive service of this Order shall provide Plaintiff’s counsel with all documents

    and records in their possession, custody or control (whether located in the U.S. or

    abroad), relating to any and all of Defendants’ Financial Accounts, User Accounts and

    Merchant Storefronts, including, but not limited to, documents and records relating to:

   i.   account numbers;

 ii.    current account balances;

 iii.   any and all identifying information for Defendants and Defendants' User Accounts,

        including names, addresses and contact information;

 iv.    any and all account opening documents and records, including, but not limited to,

        account applications, signature cards, identification documents, and if a business

        entity, any and all business documents provided for the opening of each and every

        of Defendants’ Financial Accounts;

  v.    any and all deposits and withdrawal during the previous year from each and every

        of Defendants’ Financial Accounts and any and all supporting documentation,

        including, but not limited to, deposit slips, withdrawal slips, cancelled checks and

        account statements;

 vi.    any and all wire transfers into each and every of Defendants’ Financial Accounts

        during the previous year, including, but not limited to, documents sufficient to show

        the identity of the destination of the transferred funds, the identity of the



                                          6
                  beneficiary’s bank and the beneficiary’s account number;

        vii.      any and all User Accounts and account details, including, without limitation,

                  identifying information and account numbers for any and all User Accounts that

                  Defendants have ever had and/or currently maintain;

       viii.      the identities, location and contact information, including any and all e-mail

                  addresses, of Defendants, their respective officers, employees, agents, servants and

                  all persons in active concert or participation with any of them;

        ix.       the nature of Defendants’ businesses and operations, methods of payment, methods

                  for accepting payment and any and all financial information, including, but not

                  limited to, information associated with Defendants’ User Accounts, a full

                  accounting of Defendants’ sales history and listing history under such accounts,

                  and Defendants’ Financial Accounts associated with Defendants’ User Accounts;

                  and

         x.       Defendants’ manufacturing, importing, exporting, advertising, marketing,

                  promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

                  Products, or any other products bearing the Off-White Marks and/or marks that are

                  confusingly similar to, identical to and constitute a counterfeiting and/or

                  infringement of the Off-White Marks.

d) Within fourteen (14) days of receipt of service of this Order, the Third Party Service Providers

   shall provide to Plaintiff’s counsel all documents and records in its possession, custody or

   control (whether located in the U.S. or abroad) relating to Defendants’ User Accounts and

   Defendants’ Merchant Storefronts, including, but not limited to, documents and records

   relating to:



                                                    7
      i.    any and all User Accounts and Defendants’ Merchant Storefronts and account

            details, including, without limitation, identifying information and account numbers

            for any and all User Accounts and Defendants’ Merchant Storefronts that

            Defendants have ever had and/or currently maintain with the Third Party Service

            Providers;

     ii.    the identities, location and contact information, including any and all e-mail

            addresses of Defendants;

    iii.    the nature of Defendants’ businesses and operations, methods of payment, methods

            for accepting payment and any and all financial information, including, but not

            limited to, information associated with Defendants’ User Accounts and

            Defendants’ Merchant Storefronts, a full accounting of Defendants’ sales history

            and listing history under such accounts and Defendants’ Financial Accounts with

            any and all Financial Institutions associated with Defendants’ User Accounts and

            Defendants’ Merchant Storefronts; and

    iv.     Defendants’ manufacturing, importing, exporting, advertising, marketing,

            promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

            Products, or any other products bearing one or more of the Off-White Marks and/or

            marks that are confusingly similar to, identical to and constitute an infringement of

            the Off-White Marks.

4. As sufficient cause has been shown, and pursuant to FRCP 4(f)(3), service may be made

   on, and shall be deemed effective as to Defendants if it is completed by one of the following

   means:




                                              8
a)      delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website (including

        NutStore, a large mail link created through Rmail.com and via website publication

        through    a   specific   page    dedicated    to   this   Lawsuit    accessible   through

        ipcounselorslawsuit.com) where each Defendant will be able to download a PDF copy

        of this Order to Defendants’ e-mail addresses to be determined after having been

        identified by Alibaba and/or AliExpress pursuant to Paragraph V(C) of the TRO; or

b)      delivery of a message to Defendants through the system for communications

        established by the Third Party Service Providers on their respective platforms,

        notifying Defendants that an action has been filed against them in this Court and

        providing a link to a secure website (such as NutStore or a large mail link created

        through Rmail.com) where each Defendant will be able to download a PDF copy of

        this Order.

5. As sufficient cause has been shown, that such alternative service by electronic means

     ordered in the TRO and herein shall be deemed effective as to Defendants, Third Party

     Service Providers and Financial Institutions through the pendency of this action.

6. As sufficient cause has been shown, service of this Order shall be made on and deemed

     effective as to the Third Party Service Providers and Financial Institutions if it is completed

     by the following means:

         a) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

            PayPal Inc. will be able to download a PDF copy of this Order via electronic mail

            to PayPal Legal Specialist at EEOMALegalSpecialist@paypal.com;




                                               9
        c) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

           AliPay.com Co., Ltd., Ant Financial Services will be able to download a PDF copy

           of this Order via electronic mail Mr. Di Zhang, Member of the Legal & Compliance

           Department – IP, at di.zd@alipay.com;

        d) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

           Alibaba will be able to download a PDF copy of this Order via electronic mail to

           Chloe He, Alibaba Group at chloe.he@alibaba-inc.com;

        e) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

           Payoneer Inc. will be able to download a PDF copy of this Order via electronic mail

           to      Payoneer       Inc.’s      Customer       Service      Management         at

           customerservicemanager@payoneer.com and Edward Tulin, counsel for Payoneer

           Inc., at Edward.Tulin@skadden.com; and

        f) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

           PingPong Global Solutions Inc. will be able to download a PDF copy of this Order

           via electronic mail to PingPong Global Solutions Inc.’s Legal Department

           legal@pingpongx.com.

7. Defendants are hereby given notice that they may be deemed to have actual notice of the

   terms of this Order and any act by them or anyone of them in violation of this Order may

   be considered and prosecuted as in contempt of this Court.

8. The $5,000.00 bond posted by Plaintiff shall remain with the Court until a final disposition

   of this case or until this Order is terminated.

9. This Order shall remain in effect during the pendency of this action, or until further order

   of the Court.



                                             10
   10. Any Defendants that are subject to this Order may appear and move to dissolve or modify

      the Order on two (2) days’ notice to Plaintiff or on shorter notice as set by the Court.




SO ORDERED.

             7
SIGNED this _____          May
                  day of ____________, 2021, at _______1 __.m.
                                                          p
New York, New York
                                                          
                                                        _________________________________
                                                        HON. PAUL A. ENGELMAYER
                                                        UNITED STATES DISTRICT JUDGE




                                               11
